DETAILED ACTION 
The present application, filed on 9/25/2019 is being examined under the pre-AIA  first inventor to invent provisions. 

The following is a non-final First Office Action on the Merits in response to Applicant’s filing from 12/20/2020. Claims 21-40 are pending and have been considered below. 

Priority
This application is a CON of 13/732,166 12/31/2012 PAT 10460350 which claims benefit of 61/581,980 12/30/2011. The priority is acknowledged.   


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 9/25/209 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 21 and Claim 31 and the therefrom dependent claims are directed respectively to a computer implemented method and to a system. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  


This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: storing the plurality of offers; storing the concierge data; retrieving the plurality of offers. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the concierge data; the relevance scores. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 



Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining elements of the independent claims are directed to: storing the plurality of offers; storing the concierge data; retrieving the plurality of offers. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the concierge data; the 

(C) Finally, the recited computing elements of the independent claims are: processor; data storage memory. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 22 (which is repeated in Claim 32) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: filtering the plurality of offers. When considered individually, these additional claim elements are comparable to “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data” “performing repetitive calculations” “sorting information” i.e. comparing data “ “storing and retrieving information in/from memory” which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 27 (which is repeated in Claim 37) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: transmitting the selected offer. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 28 (which is repeated in Claim 38) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining a local concierge service contact; presenting contact options; receiving a contact selection; contacting the concierge service. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to a business relationships process, i.e. providing a concierge services contact to the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Dependent Claims 23-24, 26 (which are repeated in Claims 33-34, 36 respectively) and dependent claims 29-30, 39-40 are not directed to any abstract ideas and are not directed to 

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig10, fig11 and [0142]-[0147], including among others: processor; display; data input/output; communications; applications/data storage/memory; contactless element interface; i/o controller; system memory; central processor; printer; display adapter; monitor; serial port; keyboard; fixed disk; external interface. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 21-40 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-27, 29-37, 39-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brunner et al (US 2009/0150218), in view of Soroca et al (US 2012/0173366), in further view of Head et al (US 2013/0151405), in further view of Tara et al (US 2012/0290311).    
Regarding Claims 21, 31 – Brunner discloses: A method comprising: 
	a portable electronic device, comprising: a processor; a communication element; a data storage memory; a user interface; a GPS receiver; and a non-transitory computer readable medium {see at least fig5, [0094]-[0095]; [0065], [0068] GPS} 
receiving, by a communication element of the portable electronic device, a plurality of offers from an application management server over a communication network; {see at least fig1, rc102, [0020] promotional offers using the mobile communication device; [0030] mobile communication device used to request and receive promotional offers; fig4A, [0030] travel (reads on global offers); fig4C, [0030] shopping nearby (reads on local offers)} 
the concierge service computer associated with a concierge service provider that previously scheduled the at least one of the hotel reservation, the restaurant reservation, and the travel arrangement on behalf of a user, {see at least fig2, rcC23, [0063] consumer preference levels … consume profile based on consumer transaction history … restaurants serving French cuisine requested more often (reads on previously scheduled restaurant reservations)}  

the concierge service computer different from the application management server, {see at least [0102] … the present invention may be implemented using a single computer or using a computer system that includes multiple computers each programmed with control logic to perform various of the above-described functions of the present invention; **Examiner note – the application specification defines at [0035] the concierge service computer as being a terminal (“the digital concierge application may receive a full itinerary from a concierge service computer (i.e., terminal)”); based on the broadest reasonable interpretation requirement (see MPEP 2111 2111), Examiner interprets that one of the “multiple computers” disclosed by Brunner is the concierge service computer, different form the application management server (i.e. another of the “multiple computers”)} 
… in response to a menu selection by the user via a user interface of the portable electronic device, {see at least fig4A-fig4F, [0083]-[0090] consumer has the option of selecting … customizing}  
the concierge service computer, the concierge service computer comprising a third processor and a third non-transitory computer readable medium comprising third computer code executable by the third processor to perform a third method, {see at least [0035], [0038] A third-party may comprise a merchant who supplies purchase data, for example, that may be used to determine the consumer's preferences … the third party unrelated to the first and second party … (reads on third processor, storage, computer code and method)}  
the third method comprising:
sending, by the concierge service computer, the concierge data to the portable electronic device. {see at least fig4A-fig4F, {0083]-[0094]} 

Brunner does not disclose, however, Soroca discloses: 	
receiving, by the communication element of the portable electronic device over the communication network from a concierge service computer, concierge data including a travel itinerary with at least one of a hotel reservation, restaurant reservation, and travel arrangement, {see at least [0235], [0337]-[0341] … if the user is far from home he receives results pertinent to the location he is in … hotel, car rental, restaurants … predicted future location, based in part on past locations … travel trajectory … }  

determining, by the processor of the portable electronic device, based on the concierge data, one or more future locations associated with the user of the portable electronic device by interpreting the travel itinerary to identify when and where the user will be located by {see at least [0235], [0337]-[0341] If the user is far from home and work, then the user may receive (by implicit query, or as a result of a search) results that are pertinent to travel in the location where the user is located, such as hotel, car rental, and restaurant information … based on a predicted future location. The location of the mobile communication facility may be determined by a predicted future location that is based at least in part on a relationship of prior locations. The relationship of the locations may be used to predict a travel trajectory.}  
determining a future location and a future time for each of the at least one hotel reservation, restaurant reservation, and the travel arrangement in the travel itinerary and {see at least [0235], [0337]-[0341] If the user is far from home and work, then the user may receive (by implicit query, or as a result of a search) results that are pertinent to travel in the location where the user is located, such as hotel, car rental, and restaurant information … based on a predicted future location. The location of the mobile communication facility may be determined by a predicted future location that is based at least in part on a relationship of prior locations. The relationship of the locations may be used to predict a travel trajectory.}   
mapping each of the future locations of the user on a timeline according to the future location and the future time of each of the at least one hotel reservation, restaurant reservation, and travel arrangement in the travel itinerary; and {see at least [0337]-[0341] If the user is far from home and work, then the user may receive (by implicit query, or as a result of a search) results that are pertinent to travel in the location where the user is located, such as hotel, car rental, and restaurant information … based on a predicted future location. The location of the mobile communication facility may be determined by a predicted future location that is based at least in part on a relationship of prior locations. The relationship of the locations may be used to predict a travel trajectory … The predicted time of arrival at a predicted future location may be used to pre-load mobile content to a cache of the mobile communication facility for display upon 
filtering, by the processor of the portable electronic device, …, the plurality of offers retrieved from the data storage memory of the portable electronic device according to the current location of the portable electronic device, the one or more future locations, and the timeline by: {see at least [0222], [0400], [0501], [0532] information filtered by the location of the mobile device; [0235], [0337]-[0341] current location … future locations … time of arrival}  
determining, by the processor of the portable electronic device, a relevance score for each offer of the plurality of offers retrieved from the data storage memory of the portable electronic device, {see at least [0331] assigning different relevance scores}  
wherein higher relevance scores are provided to the local offers and to offers associated with the one or more future locations according to the timeline, {see at least [0331] user located in Boston … higher relevance score for Boston … lower relevance score for Missouri}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Brunner to include the elements of Soroca.  One would have been motivated to do so, in order to present the most appropriate offer.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Brunner evidently discloses a concierge service for sending the offer and redeeming the offer.  Soroca is merely relied upon to illustrate the functionality of selecting offers based on travel data in the same or similar context.  As best understood by Examiner, since both a concierge service for sending the offer and redeeming the offer, as well as selecting offers based on travel data are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Brunner, as well as Soroca would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Brunner / Soroca.


storing, on a data storage memory of the portable electronic device, the plurality of offers in an offer data database, {see at least fig 1, rc11, [0019], [Abstract] The mobile electronic device receives and stores data defining an off-line enabled merchant interface when the mobile electronic device is connected to the data network, processes an off-line payment transaction through the stored merchant interface when the mobile electronic device is not connected to the data network, and communicates details of the off-line payment transaction to the payment service provider when the mobile electronic device is re-connected to the data network; [0004]-[0005], [0008]}  
the offer data database providing access to the plurality of offers without a connection to the application management server via the communication network; {see at least fig 1, rc11, [0019], [Abstract] The mobile electronic device receives and stores data defining an off-line enabled merchant interface when the mobile electronic device is connected to the data network, processes an off-line payment transaction through the stored merchant interface when the mobile electronic device is not connected to the data network, and communicates details of the off-line payment transaction to the payment service provider when the mobile electronic device is re-connected to the data network; [0004]-[0005], [0008]}  
storing, on the data storage memory of the portable electronic device, the concierge data in a concierge data database; {see at least fig 1, rc11, [0019], [Abstract] The mobile electronic device receives and stores data defining an off-line enabled merchant interface when the mobile electronic device is connected to the data network, processes an off-line payment transaction through the stored merchant interface when the mobile electronic device is not connected to the data network, and communicates details of the off-line payment transaction to the payment service provider when the mobile electronic device is re-connected to the data network; [0004]-[0005], [0008]}  
retrieving, from the data storage memory of the portable electronic device … the plurality of offers from the offer data database {see at least fig 1, rc11, [0019], [Abstract] The mobile electronic device receives and stores data defining an off-line enabled merchant interface when the mobile electronic device is connected to the data network, processes an off-line payment transaction through the stored merchant interface when the mobile electronic device is not connected to the data network, and communicates details of the off-line payment transaction to the payment service provider when the mobile electronic device is re-connected to the data network; [0004]-[0005], [0008]}   

… without using the connection to the application management server via the communication network … {see at least fig 1, rc11, [0019], [Abstract] The mobile electronic device receives and stores data defining an off-line enabled merchant interface when the mobile electronic device is connected to the data network, processes an off-line payment transaction through the stored merchant interface when the mobile electronic device is not connected to the data network, and communicates details of the off-line payment transaction to the payment service provider when the mobile electronic device is re-connected to the data network; [0004]-[0005], [0008]}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Brunner, Soroca to include the elements of Head.  One would have been motivated to do so, in order to allow for off-line processing, which provides customer with the benefit of concierge offers even when there is no connection between the mobile device and the server.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Brunner, Soroca evidently discloses a concierge service for selecting offers based on travel data, sending the offers and redeeming the offers.  Head is merely relied upon to illustrate the functionality of retrieving and filtering offers without using a network connection to the server in the same or similar context.  As best understood by Examiner, since both a concierge service for selecting offers based on travel data, sending the offers and redeeming the offers, as well as retrieving and filtering offers without using a network connection to the server are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements 

Brunner, Soroca, Head does not disclose, however, Tara discloses:  
	determining, by a processor of the portable electronic device, a current location of the portable electronic device based at least in part on a signal strength of the portable electronic device and a cellular communications tower and proximity of the portable electronic device to the cellular communications tower of the portable electronic device; {see at least [129] signal strength, proximity to tower} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Brunner, Soroca, Head to include the elements of Tara.  One would have been motivated to do so, in order to identify user location with higher accuracy.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Brunner, Soroca, Head evidently discloses a concierge service for selecting offers based on travel data, sending the offers and redeeming the offers.  Tara is merely relied upon to illustrate the functionality of detecting portable device location by using signals strength in the same or similar context.  As best understood by Examiner, since both a concierge service for selecting offers based on travel data, sending the offers and redeeming the offers, as well as detecting portable device location by using signals strength are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Brunner, Soroca, Head, as well as Tara would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Brunner, Soroca, Head / Tara.

Regarding Claims 22, 32 – Brunner, Soroca, Head, Tara discloses the limitations of Claims 21, 31. Soroca further discloses:  wherein filtering the plurality of offers further comprises 
filtering the plurality of offers according to an issuer associated with the user of the portable electronic device, and {see at least [0222], [0400], [0501], [0532] filter by location of the mobile device … demographic profile (reads on user profile); reads on issuer associated with the user of the mobile device}  
wherein the plurality of offers include promotions and coupons associated with one or more providers.  {see at least [0488] advertise uploads the company logo to appear with the ad and coupon information; reads on coupons associated with one or more providers}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Brunner, Soroca, Head, Tara to include additional elements of Soroca.  One would have been motivated to do so, in order to identify faster and easier the most appropriate offer, by pre-filtering.  In the instant case, Brunner, Soroca, Head, Tara evidently discloses a concierge service for selecting offers based on travel data, sending the offers and redeeming the offers (as discussed above in reference to Claims 1, 11).  Soroca is merely relied upon to illustrate the additional functionality of filtering the offers in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claims 23, 33 – Brunner, Soroca, Head, Tara discloses the limitations of Claims 21, 31. Brunner further discloses:  
wherein the concierge data includes one or more of a service request and a service response associated with the user.  {see at least fig3, rcS312, rcS313, rcS314, [0081]-[0082] requested offer transmitted to the mobile device (reads on association with the user)}

Regarding Claims 24, 34 – Brunner, Soroca, Head, Tara discloses the limitations of Claims 21, 31. Brunner further discloses:  
wherein the offers include benefit information associated with an account of the user, and {see at least [Claim 14] – loyalty account information – this account aggregates benefits}
wherein the concierge data includes a service report.  {see at least fig2, rcC23 [0062] generates reports based on consumer activities}

Regarding Claims 25, 35 – Brunner, Soroca, Head, Tara discloses the limitations of Claims 21, 31. Brunner further discloses:  
transmitting, by the communication element of the portable electronic device, a request for … offers to the application management server over the communication network in response to a predetermined event; {see at least fig1, rc102, [0020] promotional offers using the mobile communication device; [0030] mobile communication device used to request and receive promotional offers; fig4A, [0030] travel (reads on global offers); fig4C, [0030] shopping nearby (reads on local offers)}   
receiving, by the communication element of the portable electronic device, the … offers from the application management server over the communication network; {see at least fig1, rc102, [0020] promotional offers using the mobile communication device; [0030] mobile communication device used to request and receive promotional offers; fig4A, [0030] travel (reads on global offers); fig4C, [0030] shopping nearby (reads on local offers)}   

Soroca further discloses:  
	… updated offers … {see at least [0106]-[0109] information updated from time to time … stored locally … used responses are updated} 
updating, by the processor of the portable electronic device, the plurality of offers with the updated offers to obtain an updated plurality of offers; {see at least [0106]-[0109] information updated from time to time … stored locally … used responses are updated}  
filtering, by the processor of the portable electronic device, the updated plurality of offers; and {see at least [0222], [0400], [0501], [0532] information filtered by location …}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Brunner, Soroca, Head, Tara to include additional elements of Soroca.  One would have been motivated to do so, in order to provide the most up-to-date offers in the fastest possible way by pre-filtering.  In the instant case, Brunner, Soroca, Head, Tara evidently discloses a concierge service for selecting offers based on travel data, sending the offers and redeeming the offers (as discussed above in reference to Claims 1, 11). Soroca is merely relied upon to illustrate the additional functionality of updating and filtering offers in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary 

Head further discloses: 
storing, on the data storage memory of the portable electronic device, the updated plurality of offers on the portable electronic device.  {see at least fig 1, rc11, [0019], [Abstract] The mobile electronic device receives and stores data defining an off-line enabled merchant interface when the mobile electronic device is connected to the data network, processes an off-line payment transaction through the stored merchant interface when the mobile electronic device is not connected to the data network, and communicates details of the off-line payment transaction to the payment service provider when the mobile electronic device is re-connected to the data network; [0004]-[0005], [0008]}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Brunner, Soroca, Head, Tara to include additional elements of Head.  One would have been motivated to do so, in order to have the most up-to-date data for the request analysis, even when the mobile device is not connected to the server.  In the instant case, Brunner, Soroca, Head, Tara evidently discloses a concierge service for selecting offers based on travel data, sending the offers and redeeming the offers (as discussed above in reference to Claims 1, 11).  Head is merely relied upon to illustrate the additional functionality of storing the updated data on the mobile device in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claims 26, 36 – Brunner, Soroca, Head, Tara discloses the limitations of Claims 21, 31. Soroca further discloses:  
wherein the predetermined event includes launching of the application, powering on the portable electronic device, or lapsing of a predetermined period of time.  {see at least [0095] switching the phone power switch}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Brunner, Soroca, Head, Tara to include additional elements of Soroca.  One would have 

Regarding Claims 27, 37 – Brunner, Soroca, Head, Tara discloses the limitations of Claims 21, 31. Soroca further discloses:  
transmitting, by the communication element of the portable electronic device, the selected offer and user information to a social media network server over the communication network, {see at least [0947], [0968], [0976]-[0978] – In embodiments, tagged content (i.e. selected offer) may be shared within the context of a limited social network, unlimited social network, or some other social network format.} 
wherein the social media network server shares the selected offer with other social media network users.  {see at least [0947], [0968], [0976]-[0978] – In embodiments, tagged content may be shared within the context of a limited social network, unlimited social network, or some other social network format.}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Brunner, Soroca, Head, Tara to include additional elements of Soroca.  One would have been motivated to do so, in order to “augment the strength of existing connections in a social networking application” Soroca at [0947].  In the instant case, Brunner, Soroca, Head, Tara evidently discloses a concierge service for selecting offers based on travel data, sending the offers and redeeming the offers (as discussed above in reference to Claims 1, 11).  Soroca is merely relied upon to illustrate the additional functionality of sharing offers in a social network in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable. 

Regarding Claim 29 – Brunner, Soroca, Head, Tara discloses the limitations of Claim 21. Brunner further discloses:  
	wherein the portable electronic device is a mobile phone. {see at least [0015] cellulat telephone} 

Regarding Claim 30 – Brunner, Soroca, Head, Tara discloses the limitations of Claim 21. Brunner further discloses:  
	wherein the plurality of offers include local offers.  {see at least fig1, rc102, [0020] promotional offers using the mobile communication device; [0030] mobile communication device used to request and receive promotional offers; fig4A, [0030] travel (reads on global offers); fig4C, [0030] shopping nearby (reads on local offers)} 

Regarding Claim 39 – Brunner, Soroca, Head, Tara discloses the limitations of Claim 31. Brunner further discloses:  
	further comprising the concierge service computer. {see at least fig1, rc108, [0020] concierge application server} 

Regarding Claim 40 – Brunner, Soroca, Head, Tara discloses the limitations of Claim 31. Brunner further discloses:  
	further comprising the application management server. {see at least fig3, rc303, [0076]-[0077] application server receives …} 


Claims 28, 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brunner et al (US 2009/0150218), in view of Soroca et al (US 2012/0173366), in further view of Head et al (US 2013/0151405), in further view of Tara et al (US 2012/0290311), in further view of Torres et al (US 2009/0245184).
Regarding Claims 28, 38 – Brunner, Soroca, Head, Tara discloses the limitations of Claims 21, 31. Brunner, Soroca, Head, Tara does not disclose, however, Torres discloses:   
determining, by the processor of the portable electronic device, a local concierge service contact using the current location of the portable electronic device; {see at least fig3, [0035], icons from concierge services are displayed; fig4, [0045] one or more Concierge service providers (for example, their domain names) has been presented to the end user of the mobile device and the end user has selected a Concierge Service provider}  

receiving, via the user interface of the portable electronic device, a contact selection of one of the contact options from the user; and {see at least fig3, [0035], icons from concierge services are displayed; fig4, [0045] one or more Concierge service providers (for example, their domain names) has been presented to the end user of the mobile device and the end user has selected a Concierge Service provider}  
contacting, by the portable electronic device, the concierge service. {see at least [0020] The service, referred to herein as a "Concierge service," allows an end user entering a physical location to determine from their mobile device whether a Concierge service is available and to identify the Concierge service provider.}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Brunner, Soroca, Head, Tara to include the elements of Torres.  One would have been motivated to do so, in order to give customer a maximum of flexibility  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Brunner, Soroca, Head, Tara evidently discloses a concierge service for selecting offers based on travel data, sending the offers and redeeming the offers.  Torres is merely relied upon to illustrate the functionality of providing a selection of concierge services in the same or similar context.  As best understood by Examiner, since both a concierge service for selecting offers based on travel data, sending the offers and redeeming the offers, as well as providing a selection of concierge services are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Brunner, Soroca, Head, Tara, as well as Torres would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Brunner, Soroca, Head, Tara / Torres.  


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached at (469)295-9171. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street




/Radu Andrei/
Primary Examiner, AU 3622